Reimel, J.,
Appellants purchased premises no. 705 Pine Street, Philadelphia, on November 6, 1953, for use as a community center for the neighborhood, which is a continuation of the center conducted by appellants for 25 years at the southeast corner of 7th and Spruce Streets. The appellee board on January 25, 1955, granted exemption of $10,900 of the assessment for taxes for 1955 but made $3,000 taxable because a portion of the dwelling is used for residential purposes.
The court finds that there is a small apartment on the third floor which is occupied by the director of the center. As the center is open from morning until 10 p.m., and as its actvities range from kindergarten to the aged, and from home economics to religion, it is *227absolutely necessary for the person who conducts this charitable enterprise to reside on the premises and the entire property must be exempt from taxation.

Order

And now, November 17, 1955, the court finds as a fact that premises no. 705 Pine Street is owned by a charitable institution who conducts a charitable community center on the premises and that all of said premises must be exempt from taxation under the Act of May 22, 1933, P. L. 853, sec. 204(c) as amended, 72 PS §5020-204.
The appeal is hereby sustained and the board of revision of taxes is hereby ordered to grant exemption from taxation to premises no. 705 Pine Street, Philadelphia, for the taxable year 1955, and hereafter, so long as said charitable use is made of the said premises.